DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whiting(USPat 9,418,546).
  -- In considering claim 36, the claimed subject matter that is met by 
	1) fusing sensor level data from a plurality of sensors to produce fused sensor data
	2) identifying an efficient allocation of IRIS sensing needs
	3) communicating commands to IRIS components to adjust sensing type or rate according to the efficient allocation of IRIS sensing needs is met by the input data(130), which provide data to sensors(132) including different types of data to be included in the information provided to the whole scene analysis(140), of the computing environment(180)(see: Whiting, column 4, lines 11-29).  And wherein the allocation of IRIS sensing needs being commanded to adjust sensing type of the components is met by the classification analysis(160), which applies a statistical classifier(168) to further analyze multi-dimensional object attributes as needed(see: column 7, lines 17-33).
Allowable Subject Matter
Claims 1,5-7,9,11-17,26-29,31,59-61 are allowed.
REMARKS:
Applicant’s arguments, filed 3/15/2022, with respect to Claims 1,5-7,9,11-17,26-29,31,59-61 have been fully considered and are persuasive.  The rejection of claims 1,5-7,9,11-17,26-29,31,59-61  has been withdrawn. 
	Applicant’s arguments with regards to claim 36 have been addressed in the art rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARYL C POPE/Primary Examiner, Art Unit 2687